Van Fossan, J., dissenting: I respectfully dissent from the holding of the majority that the British Treasury Certificates, issued to evidence the non-interest-bearing wartime loans by petitioner to the British Government, were not securities or property having a situs in the United States and includible as part of the gross estate of the petitioner’s decedent. On their face, these certificates each represent the unconditional obligation of the British Government entitling decedent to the payment of a fixed sum of money in a designated national currency upon presentation and demand. These are among the essential ingredients of an ordinary bond or debenture. I do not deem it of controlling significance that they were nontransferable and nonnegotiable. Nor do I consider as material the fact that the debt evidenced thereby could probably be collected without presentation thereof should any or all of them be lost or destroyed. Such is commonly the case where nonnegotiable registered bonds are involved. No reason has been suggested why the certificates should be considered as having any value less than the full amount of the debt of which they evidence. In my judgment, these certificates possess sufficient attributes of the intangible property of which they are the written evidence to be treated as being the property itself. Burnet v. Brooks, 288 U. S. 378; Regs. 105, sec. 81.50. I would therefore hold that they have a taxable situs within the United States and that the value thereof, in the amount of $110,704.50, is includible in decedent’s gross estate. Black and Tietjens, .//., agree with this dissent.